Motion Granted in Part; Order filed September 1, 2015




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00997-CR
                             NO. 14-14-00999-CR
                               ____________

                       GARY LEE MOUNT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 248th District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1449196 & 1449195

                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).
      Accordingly, we hereby direct the Judge of the 248th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
September 16, 2015; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM